           Case 1:20-cv-00534-AWI-SAB Document 63 Filed 02/02/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS, AND DENYING
                                                      )   PLAINTIFF’S MOTION FOR SUMMARY
14                                                    )   JUDGMENT
     KING CLARK, et al.,
                                                      )
15                                                    )   (ECF Nos. 47, 51)
                     Defendants.                      )
16                                                    )

17            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On January 5, 2021, the Magistrate Judge issued Findings and Recommendations

21   recommending that Plaintiff’s motion for summary judgment, filed on December 22, 2020, be denied.

22   (ECF No. 52.) The Findings and Recommendations were served on Plaintiff and contained notice that

23   objections were to be filed within fourteen days. (Id.) Plaintiff did not file objections and the time to

24   do so has expired.

25            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

26   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
27   Recommendations to be supported by the record and by proper analysis.

28   ///

                                                          1
       Case 1:20-cv-00534-AWI-SAB Document 63 Filed 02/02/21 Page 2 of 2



1          Accordingly, IT IS HEREBY ORDERED that:

2          1.     The Findings and Recommendations filed on January 5, 2021, are adopted in full; and

3          2.     Plaintiff’s motion for summary judgment, filed on December 22, 2020 (ECF No. 47), is

4                 denied.

5
6    IT IS SO ORDERED.
7
     Dated: February 2, 2021
8                                            SENIOR DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
